Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 1 of 11 PageID #: 2132




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

IN RE SUNCOKE ENERGY                     Civil Action No. 19-cv-693-CFC
PARTNERS, L.P.




Michael Van Gorder, FARUQI & FARUQI, LLP, Wilmington, Delaware; Nadeem
Faruqi, James M. Wilson, Jr., FARUQI & FARUQI, LLP, New York, New York

           Counsel for Plaintiffs

Peter J. Walsh, Jr., Alan R. Silverstein, POTTER ANDERSON & CORROON
LLP, Wilmington, Delaware; S. Mark Hurd, Thomas P. Will, MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; David D.
Sterling, Paul R. Elliott, Matthew B. Allen, BAKER BOTTS L.L.P., Houston,
Texas; Michelle A. Reed, M. Scott Barnard, AKIN GUMP STRAUSS HAUER &
FELD LLP, Dallas, Texas

           Counsel for Defendants



                        MEMORANDUM OPINION




September 9, 2020
Wilmington, Delaware
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 2 of 11 PageID #: 2133




                                       COLM F. CONNOL
                                       UNITED STATES

      This case is a consolidation of three related actions: Marks v. Suncoke

Energy Partners, L.P., 19-cv-00693-CFC; Zolotarev v. Suncoke Energy Partners,

L.P., 19-cv-01055-CFC; and Cohn v. Suncoke Energy Partners, L.P., 19-cv-01107-

CFC. See D.I. 52. Pending before me is Defendants' Motion to Dismiss

Consolidated Class Action Complaint (D.I. 56).

I.    BACKGROUND 1

      Lead Plaintiff Michael Cohn was a unitholder of SunCoke Energy Partners,

L.P. (SXCP), a Delaware limited partnership. D.I. 55   ,r,r 23-24.   The sole general

partner of SXCP was SunCoke Energy Partners, G.P. LLC (SXCP GP), a

Delaware limited liability company. D.I. 55   ,r 39.
      Section 7.9( c) of the partnership agreement that governs SXCP contains the

following "safe harbor" provision:

             Whenever a potential conflict of interest exists or arises
             between the General Partner or any Affiliates, on the one
             hand, and the Partnership, any Group Member or any
             Partner, any other Person who acquires an interest in a
             Partnership Interest or any other Person who is bound by
             this Agreement on the other hand, the General Partner may
             in its discretion submit any resolution or course of action

1
 In considering Defendants' motion, I accept as true all factual allegations in the
Consolidated Class Action Complaint and view those facts in the light most
favorable to Plaintiffs. See Umland v. PLANCO Fin. Servs., 542 F.3d 59, 64 (3d
Cir. 2008).
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 3 of 11 PageID #: 2134




             with respect to such conflict of interest for (i) Special
             Approval or (ii) approval by the vote of a majority of the
             Common Units (excluding Common Units owned by the
             General Partner and its Affiliates). If such course of action
             or resolution receives Special Approval or approval of a
             majority of the Common Units (excluding Common Units
             owned by the General Partner and its Affiliates), then such
             course of action or resolution shall be conclusively
             deemed approved by the Partnership, all the Partners, each
             Person who acquires an interest in a Partnership Interest
             and each other Person who is bound by this Agreement,
             and shall not constitute a breach of this Agreement, of any
             Group Member Agreement, of any agreement
             contemplated herein or therein, or of any fiduciary or other
             duty existing at law, in equity or otherwise or obligation
             of any type whatsoever.

D.I. 57-2, Ex. D § 7.9( c ). "Special Approval" is defined by the partnership

agreement to mean "approval by a majority of the members of the Conflicts

Committee." Id. § I. I. The partnership agreement requires that the Conflicts

Committee be comprised of two or more directors who have no affiliation with or

ownership interest in SXCP GP or SXCP GP's affiliates. Id.

      On February 5, 2019, SunCoke Energy, Inc. (SunCoke) and SXCP

announced an agreement for SunCoke to acquire all outstanding common units of

SXCP not already owned by SunCoke in a stock-for-unit merger transaction.

D.I. 55 ,I 44. The merger was approved by SXCP's Board of Directors and a

majority of the members of the Conflicts Committee. D.I. 57-2, Ex. A at 2-3. It

was also approved by "holders of a majority of the outstanding [SunCoke]

common shares and SXCP common units." D.I. 55 ,I 44. SunCoke "indirectly

                                          2
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 4 of 11 PageID #: 2135




own[ed] a sufficient percentage of the SXCP common units to approve the

transaction on behalf of the holders of SXCP common units." Id. The merger

closed on June 28, 2019.

      Plaintiffs allege in their Complaint that Defendants' actions taken in

connection with the merger violated federal securities laws, Defendants'

obligations under the SXCP partnership agreement, and Delaware state laws.

II.   LEGAL STANDARD

      To state a claim upon which relief can be granted a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

the complaint must set forth enough factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

       When considering Rule 12(b)(6) motions to dismiss, the court must accept

as true all factual allegations in the complaint and view them in the light most

favorable to plaintiffs. Umland v. PLANCO Fin. Servs., 542 F.3d 59, 64 (3d Cir.


                                          3
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 5 of 11 PageID #: 2136




2008). The court, however, is "not bound to accept as true a legal conclusion

couched as a factual allegation." Papasan v. Allain, 478 U.S. 265,286 (1986)

(citations omitted).

III.   ANALYSIS

       A.    The§ 14(a) Claims

       Counts I and II of the Complaint allege that all Defendants violated Section

14(a) of the Securities Exchange Act and rules promulgated pursuant to Section

14(a) by the U.S. Securities and Exchange Commission (SEC). D.I. 55 ,I,I 147-

162. Section 14(a) prohibits the solicitation of a shareholder's vote "in

contravention of such rules and regulations as the Commission may prescribe." 15

U.S.C. § 78n(a)(l ).

       To prove a violation of Section 14(a), a plaintiff must prove transaction

causation, i.e., that the solicitation materials themselves, "rather than the particular

defect in the solicitation materials, w[ ere] an essential link in the accomplishment

of the transaction." Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 385 (1970).

Solicitation materials are only essential when they "link[] a directors' proposal

with the votes legally required to authorize the action proposed." Virginia

Bankshares, Inc. v. Sandberg, 501 U.S. 1083, 1102 (1991).

       In this case, under Virginia Bankshares, Plaintiffs have not pleaded and

cannot plead transaction causation because their votes were not needed to authorize


                                           4
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 6 of 11 PageID #: 2137




the merger. It is undisputed that SunCoke owned a sufficient percentage of SXCP

to approve the transaction on its own. Therefore, the solicitation materials were

not an essential link in the accomplishment of the transaction.

      Citing § 7 .9(c) of the SXCP partnership agreement, Plaintiffs argue that

Virginia Bankshares does not apply because SunCoke "did not have the authority

to exercise its control in this Transaction unless it obtained the Special Approval

from minority unitholders' agent, the Conflicts Committee." D.I. 58 at 7

(emphasis in original). This argument fails for two reasons. First, the Conflicts

Committee was not the minority unitholders' agent. Rather, the Conflicts

Committee acted on behalf of the Partnership. See D.I. 57-2, Ex. D § 7.9(c).

Second, SXCP's authority to approve the transaction did not come from§ 7.9(c).

Section 14.3(b) of the partnership agreement governs approval of mergers and it

provides that a merger "shall be approved upon receiving the affirmative vote or

consent of the holders of a Unit Majority." See D.I. 57-2, Ex. D § 14.3(b).

Section 7 .9(c), by contrast, is a safe harbor provision for conflicted transactions.

Section 7.9(c) is not mandatory; nor is it a prerequisite for a merger. It merely

provides that if a contemplated transaction presents a conflict of interest, the

consummation of that transaction will not give rise to liability for breach of

contract, fiduciary, or other legal duty if either ( 1) the majority of the Conflicts

Committee approves the transaction (i.e., "Special Approval" is obtained) or (2)


                                            5
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 7 of 11 PageID #: 2138




the majority of the unitholders not affiliated with the General Partner or its

affiliates approves the transaction.

      Plaintiffs also argue that application of Virginia Bankshares is

"foreclose[d]" because the "Conflicts Committee's Special Approval was a sham

process undertaken in bad faith .... " D.I. 58 at 8. Plaintiffs allege that two

circumstances evince bad faith: ( 1) the Conflict Committee based its approval on

"incomplete and flawed information" and (2) the Committee's approval "was

obtained before the final S-4/A was issued." D.I. 58 at 8. Reliance on incomplete

and flawed information, however, does not constitute bad faith. Cf In re

Essendant, Inc. Stockholder Litig., 2019 WL 7290944, at * 13 (Del. Ch. Dec. 30,

2019) ("Plaintiffs' process-related allegations of bad faith are likewise deficient.

In the context of a sale of corporate control, bad faith is qualitatively different from

'an inadequate or flawed effort' to obtain the highest value reasonably available for

a corporation. Absent direct evidence of an improper intent, a plaintiff must point

to 'a decision that lacked any rationally conceivable basis' associated with

maximizing stockholder value to survive a motion to dismiss.") (citations omitted);

see also Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 243 (Del. 2009) ("[T]here is a

vast difference between an inadequate or flawed effort to carry out fiduciary duties

and a conscious disregard for those duties. Directors' decisions must be

reasonable, not perfect.") (citing Paramount Commc 'ns Inc. v. QVC Network Inc.,


                                           6
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 8 of 11 PageID #: 2139




637 A.2d 34, 45 (Del. 1994)). And the parties to a merger agreement reach that

agreement before submitting the S-4 registration statement to the SEC. Indeed,

SEC merger and acquisitions regulations expressly require that the registrant

summarize the terms of the merger agreement in the Form S-4. 17 C.F .R. §

229.101 l(a)(l).

      Because Plaintiffs have not pleaded and cannot plead transaction causation,

Plaintiffs have not alleged§ 14(a) violations.

      B.     The§ 20(a) Claim

      Count III of the Complaint alleges that members of SunCoke and SXCP

GP's boards of directors violated§ 20(a) of the Exchange Act. "Section 20(a)

imposes liability on controlling persons who aid and abet violations of the

[Exchange Act.]" In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 285 (3d Cir. 2010).

Because Plaintiffs' § 20(a) claim is predicated on their§ 14(a) claims, the§ 20(a)

claim fails for the same reasons Plaintiffs' § 14(a) claims are not cognizable.

      C.     The Safe Harbor Provision

      Counts IV through VII of the Complaint allege that SXCP GP and the

members of its board breached their fiduciary duties, contractual obligations, and

the implied contractual covenant of good faith and fair dealing. D.I. 55 ,I,I 170--77.

Defendants argue that because SXCP GP complied with the safe harbor provision

in§ 7.9(c) by seeking and receiving Special Approval from the Conflicts


                                          7
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 9 of 11 PageID #: 2140




Committee for the merger, Plaintiffs are barred from alleging these state law

claims. See D.I. 57 at 19.

      "Delaware alternative entity law is explicitly contractual; it allows parties to

eschew a corporate-style suite of fiduciary duties and rights, and instead to provide

for modified versions of such duties and rights-or none at all-by contract."

Emps. Ret. Sys. of City ofSt. Louis v. TC Pipelines GP, Inc., 2016 WL 2859790, at

*1 {Del. Ch. May 11, 2016), affd sub nom. Emps. Ret. Sys. ofthe City ofSt. Louis

v. TC Pipelines GP, Inc., 152 A.3d 1248 (Del. 2016) (citation omitted). The only

duty parties '"may not eliminate"' is the "'implied contractual covenant of good

faith and fair dealing."' Norton v. K-Sea Transp. Partners L.P., 67 A.3d 354, 360

(Del. 2013) (quoting 6 Del. C. § 17-1 l0l(d)).

      Because Defendants sought and received Special Approval for the merger

from the Conflicts Committee, they are entitled to the protection of§ 7.9(c)'s safe

harbor provision and cannot be sued for a breach of SXCP' s partnership agreement

or any fiduciary or other duty existing at law. Accord In re Encore Energy

Partners LP Unitholder Litig., 2012 WL 3 792997 at * 15 (Del. Ch. Aug. 31, 2012)

(holding that "[b]ecause the Conflicts Committee satisfied their express and

implied duties under the LPA in giving their Special Approval to the Merger,

Section 7.9(a) precludes Plaintiffs from stating a claim against any of the




                                          8
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 10 of 11 PageID #: 2141




Defendants for breach of the LPA or of any duty stated or implied by law and

equity.")

      Plaintiffs argue that under Dieckman v. Regency GP LP, 155 A.3d 358 (Del.

2017) even though Defendants received Special Approval from the Conflicts

Committee, Defendants are still liable because the Special Approval procedure was

"a sham process." D.I. 58 at 18. As in this case, the partnership agreement at issue

in Dieckman had a safe harbor provision that made the general partner immune

from conflict-of-interest-based liability if a challenged transaction were approved

by a conflicts committee comprised of members unaffiliated with the parties to the

transaction. Applying the doctrine of the implied covenant of good faith and fair

dealing, the Court held in Dieckman that the safe harbor provision

            impl[ies] a condition that a [Conflicts] Committee has
            been established whose members genuinely qualified as
            unaffiliated with the General Partner and independent at
            all relevant times. Implicit in the express terms [of the safe
            harbor provision] is that the [Conflicts] Committee
            membership be genuinely comprised of qualified
            members and that deceptive conduct not be used to create
            the false appearance of an unaffiliated, independent
            [Conflicts] Committee.

155 A.3d at 369.

      Plaintiffs argue that the Special Approval procedure was a "sham process"

for three reasons: (1) the Conflicts Committee "considered only information

provided and evaluated by conflicted parties;" (2) Defendants "hurriedly locked


                                          9
Case 1:19-cv-00693-CFC Document 61 Filed 09/09/20 Page 11 of 11 PageID #: 2142




the deal in place whereby the Conflicts Committee could not review the

forthcoming public disclosures mandated and policed by the SEC;" and (3) the

Conflicts Committee "did not consider any new information about the Transaction

in the four months prior to closing, including a downturn in market conditions and

the allegations made in lawsuits by unitholders." D.I. 58 at 18. None of these

allegations, however, amount to misleading or deceptive conduct or call into

question the independence of the Conflicts Committee. Accordingly, Defendants

are entitled to the protection of the partnership agreement's safe harbor provision.

      D.     Aiding and Abetting Breach of Contract

      Count VIII of the Complaint alleges that SunCoke and its directors aided

and abetted breach of contract. D.I. 55 ,r,r 178-179. Because Plaintiffs fail to state

a claim for breach of contract, Plaintiffs necessarily fail to state a claim for aiding

and abetting breach of contract. See In re El Paso Pipeline Partners, L.P.

Derivative Litig., 2014 WL 2768782 at *23 (Del. Ch. June 12, 2014).

IV.   CONCLUSION

      For the foregoing reasons, I will grant Defendants' motion to dismiss.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                           10
